Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO ELECTION/RESTRICTION

Applicant's election with traverse of group IV, drawn to simple compositions comprising compounds of formula I in the reply filed on 3/25/2021 is acknowledged.  The traversal is on the ground(s) that there would not be a serious search burden for the examiner to also examine the subject matter of remaining groups I and VI based on the data provided in the specification. This is not found persuasive because the examiner had properly shown that a search burden is indeed imposed to the examiner if falling under either of the following categories:
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

In particular, the inventions may fall within different classes/subclasses (section c) as shown:
I.	Claims 1-12, drawn to a method for treating bladder cancer in a patient via administering compounds of formula I to a patient in need thereof, classification A61K+, A61P+,.
IV.	Claims 16-23, drawn to simple compositions comprising compounds of formula I, classification A61K+.
VI.	Claims 25-28, drawn to a method for treating solid tumors in a patient via administering compounds of formula I to a patient in need thereof, classification A61K+, A61P+,.

which would require multiple search inquiries despite Applicant’s arguments. Additionally, the examiner would have to consider the art as a whole regarding treating various tumors/cancers using STING agonists and not just the disclosure. Lastly, in the parent case 16/662,980, the restriction requirement between compounds and methods of use was maintained and never traversed by Applicant.
The requirement is still deemed proper and is therefore made FINAL.

 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

An action on the merits of claims 16-23 is contained herein.


Priority
This application is a continuation-in-part of US application 16/662,980, filed October 24, 2019, and published as US 2020/0131209 on April 30, 2020. US application 16/662,980 claims the benefit of U.S. Provisional Application Serial Numbers 62/751,769 and 62/785,711, filed on October 29, 2018 and December 28, 2018, respectively.


Information Disclosure Statement
The examiner has considered the references cited in the information disclosure statement filed of record. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 16-23 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 16, 17, and 27 of copending Application No. 16/662,980.  Although the conflicting claims are not identical, they are not patentably distinct from each other because there is significant overlap between the two applications.
The instant application is drawn to compositions comprising the compound of formula I or salt thereof along with a carrier. Claim 27 (drawn to generic claim 1) of the copending application discloses the claimed formula I only. However, claim 16 suggests that these compounds may be formulated into compositions along with carriers alone. Thus, one skilled in the art would have readily arrived at the claimed composition comprising formula I. In regard to specific ratios regarding purity, concentration, etc. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.



Conclusion

No claims are allowed. The claims are rejected to for the reasons of record. However the claimed composition appears to be neither anticipated nor rendered obvious over the art. There is no relevant art to be put on record by the examiner.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRIAN E MCDOWELL/Primary Examiner, Art Unit 1624